Exhibit 10.2
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
FOR
STEVEN F. PIERCE
     This Amended and Restated Employment Agreement (the “Agreement”) is made
effective as of the 20th day of November, 2008 (the “Effective Date”), by and
between Legacy Bancorp, Inc., a Delaware corporation with its principal offices
at Pittsfield, Massachusetts, (the “Company”), and its wholly-owned subsidiary,
Legacy Banks, a Massachusetts-chartered stock savings bank (the “Bank”) with its
principal offices at Pittsfield, Massachusetts (the Company and the Bank shall
hereinafter collectively be referred to as the “Employer”), and Steven F. Pierce
(“Executive”).
     WHEREAS, Executive is currently employed as the Executive Vice President of
the Employer, pursuant to separate contemporaneous employment agreements entered
into with the Company and the Bank on October 26, 2005 (the “Original
Agreements”); and
     WHEREAS, and the Employer desires to consolidate the Original Agreements,
such that the terms and conditions of the Original Agreements will be provided
solely under this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1. POSITION AND RESPONSIBILITIES
     During the term of this Agreement Executive agrees to serve as Executive
Vice President of the Employer (the “Executive Position”), and will perform all
duties and will have all powers associated with such position as set forth in
any job description and title provided to Executive by the Employer and as may
be set forth in the Bylaws of the Company or the Bank. In addition, Executive
shall be responsible for establishing the business objectives, policies and
strategic plans of the Employer, in conjunction with the Boards of Directors of
the Company and the Bank (“Board”). During the term of the Agreement, Executive
also agrees to serve, if elected, as an officer and/or director of any
subsidiary or affiliate of the Employer and in such capacity carry out such
duties and responsibilities reasonably appropriate to that office.
2. TERM AND ANNUAL REVIEW
     (a) Term. The term of this Agreement will begin as of the Effective Date
and will continue for twenty-four (24) full calendar months thereafter.
Commencing on the first anniversary of the Effective Date (the “Anniversary
Date”) and continuing on each Anniversary Date thereafter, the term of this
Agreement shall extend for one year, unless the Boards (or one of the Boards)
elects no earlier than sixty (60) days and no later than thirty (30) days prior
to the Anniversary Date not to extend the term of this Agreement by giving
written notice to the other party of non-renewal (“Non-Renewal Notice”), in
which case the term of this Agreement shall be twelve (12) months following such
Anniversary Date.

 



--------------------------------------------------------------------------------



 



     (b) Annual Review. On an annual basis, the Chief Executive Officer will
conduct a comprehensive performance evaluation and review of Executive’s
performance, and the results thereof will be included in the minutes of the
Board’s meeting.
     (c) Continued Employment Following Expiration of Term. Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Employer and Executive may mutually agree.
3. PERFORMANCE OF DUTIES
     During the period of his employment hereunder, except for reasonable
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence, Executive will devote all of his business time,
attention, skill and efforts to the faithful performance of his duties under
this Agreement, including activities and duties directed by the Board.
Notwithstanding the preceding sentence, subject to the approval of the Board,
Executive may serve as a member of the board of directors of business, community
and charitable organizations, provided that in each case such service shall not
materially interfere with the performance of his duties under this Agreement,
adversely affect the reputation of the Employer or any other affiliates of the
Employer, or present any conflict of interest. Executive will present annually
to the Board for its review and approval, a list of organizations in which
Executive is participating or proposes to participate. Such service to and
participation in outside organizations will be presumed for these purposes to be
for the benefit of the Employer, and the Employer will reimburse Executive his
reasonable expenses associated therewith, to the extent Executive’s expenses are
not reimbursed by such organizations.
4. COMPENSATION AND REIMBURSEMENT
     (a) Base Salary. In consideration of Executive’s performance of the
responsibilities and duties set forth in Section 1, the Employer will provide
Executive the compensation specified in this Agreement. The Employer will pay
Executive a salary of not less than $185,000 per year (“Base Salary”). Such Base
Salary will be payable in accordance with the customary payroll practices of the
Employer. The Company and the Bank shall apportion between them the Base Salary,
based upon the services rendered by Executive to the Company and the Bank.
During the period of this Agreement, Executive’s Base Salary shall be reviewed
at least annually. Such review may be conducted by the compensation committee
(the “Committee”) designated by the Board, and the Board may increase, but not
decrease Executive’s Base Salary (except for a decrease that is not in excess of
any decrease that is generally applicable to all employees of the Employer). Any
increase in Base Salary will become the “Base Salary” for purposes of this
Agreement.
     (b) Bonus and Incentive Compensation. Executive will be entitled to
participate in any incentive compensation and bonus plans or arrangements of the
Employer. Such incentive compensation will be paid in cash in accordance with
the terms of such plans or arrangements, or on a discretionary basis by the
Committee. Nothing paid to Executive under any such plans or arrangements will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.

2



--------------------------------------------------------------------------------



 



     (c) Benefit Plans. Executive will be entitled to participate in all
employee benefit plans, arrangements and perquisites offered to employees and
executives of the Company or the Employer. Without limiting the generality of
the foregoing provisions of this Section 4(c), Executive also will be entitled
to participate in any employee benefit plans including but not limited to, stock
benefit plans, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident plans, or any other employee benefit
plan or arrangement made available by the Employer in the future to its senior
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements.
     (d) Health, Dental, Life and Disability Coverage. The Bank shall provide
Executive with life, medical, dental and disability coverage made available by
the Bank to its senior executives and key management employees, subject to and
on a basis consistent with the terms, conditions and overall administration of
such coverage.
     (e) Vacation and Leave. Executive will be entitled to paid vacation time
each year during the term of this Agreement measured on a fiscal or calendar
year basis, in accordance with the Bank’s customary practices, as well as sick
leave, holidays and other paid absences in accordance with the Bank’s policies
and procedures for senior executives. Any unused paid time off during an annual
period will be treated in accordance with the Bank’s personnel policies as in
effect from time to time.
     (f) Expense Reimbursements. The Employer will reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, fees for memberships in such organizations as
Executive and the Board mutually agree are necessary and appropriate in
connection with the performance of his duties under this Agreement, upon
substantiation of such expenses in accordance with applicable policies and
procedures of the Employer. All reimbursement pursuant to this section shall be
paid promptly by the Employer and in any event no later than March 15 of the
year immediately following the year in which the expense was incurred.
5. WORKING FACILITIES
     Executive’s principal place of employment will be at the Company’s and the
Bank’s principal executive offices. The Bank will provide Executive at his
principal place of employment with a private office, secretarial and other
support services and facilities suitable to his position with the Bank and
necessary or appropriate in connection with the performance of his duties under
this Agreement.
6. TERMINATION AND TERMINATION PAY
     Subject to Section 7 of this Agreement which governs the occurrence of a
Change in Control, Executive’s employment under this Agreement may be terminated
in the following circumstances:
     (a) Death. Executive’s employment under this Agreement will terminate upon
his death during the term of this Agreement, in which event Executive’s estate
or beneficiary will

3



--------------------------------------------------------------------------------



 



receive the compensation due to Executive through the last day of the calendar
month in which his death occurred, and the Bank will continue to provide to
Executive’s family for one (1) year after Executive’s death, medical and dental
coverage substantially comparable (and on substantially the same terms and
conditions) to the coverage maintained by the Bank for Executive and his family
immediately prior to Executive’s death. The Executive’s family’s health care
continuation rights available under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) shall commence following the termination of
the coverage provided by this Section 6(a).
     (b) Retirement. This Agreement will terminate upon Executive’s “Retirement”
under the retirement benefit plan or plans of the Employer in which he
participates. Executive will not be entitled to the termination benefits
specified in Section 6 or 7 hereof in the event of termination due to
Retirement. For purposes of this Agreement, termination of Executive’s
employment based on Retirement shall include termination of Executive’s
employment by the Board for any reason after Executive attains the age of
sixty-five (65) or in accordance with any retirement arrangement established by
the Board with Executive’s consent. In the event of a Change in Control prior to
Executive’s Retirement, the preceding sentence shall be inoperative.
     (c) Disability.

  (i)   Termination of Executive’s employment based on “Disability” shall mean
termination because of any permanent and total physical or mental impairment
that restricts Executive from performing all the essential functions of normal
employment. A determination as to whether Executive has suffered a Disability
shall be made by the Board with objective medical input, provided, however, that
any termination by the Board due to Disability shall not occur prior to the date
on which Executive first becomes eligible for Disability benefits under the
Bank’s long-term disability program. In the event of termination due to
Disability, Executive will be entitled to disability benefits, if any, provided
under a long term disability plan sponsored by the Bank, if any.     (ii)   In
the event the Board determines that Executive is Disabled, Executive will no
longer be obligated to perform services under this Agreement. Upon Executive’s
termination due to Disability, the Bank will cause to be continue to provide to
Executive, life insurance and non-taxable medical and dental coverage
substantially comparable (and on substantially the same terms and conditions) to
the coverage maintained by the Bank for Executive immediately prior to his
termination for Disability. This coverage shall cease upon the earlier of
(i) two (2) years from the date of termination, or (ii) the date Executive
becomes eligible for Medicare coverage; provided further that if Executive is
covered by family coverage or coverage for self and spouse, then Executive’s
family or spouse shall continue to be covered for the remainder of the two
(2) year period, or in the case of the spouse, until the spouse becomes eligible
for Medicare coverage or obtains health care coverage elsewhere, whichever
period is less. The Executive health care continuation rights available under

4



--------------------------------------------------------------------------------



 



      COBRA shall commence following the termination of the coverage provided by
this Section 6(c)(ii).

     (d) Termination for Cause.

  (i)   The Board may by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time
for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause, except for already vested
benefits. Termination for Cause shall mean termination because of, in the good
faith determination of the Board, Executive’s:

  (1)   material act of dishonesty in performing Executive’s duties on behalf of
the Employer or a material breach of the Company’s Code of Conduct or the
Employer’s Sexual and Other Non-Harassment Policy;     (2)   willful misconduct
that in the judgment of the Board will likely cause economic damage to the
Employer or injury to the business reputation of the Employer;     (3)  
incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry);     (4)   breach of fiduciary duty involving personal profit;     (5)
  intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board;     (6)   willful violation of any law,
rule or regulation (other than minor or routine traffic violations or similar
offenses) that reflect adversely on the reputation of the Employer, any felony
conviction, any violation of law involving moral turpitude, or any violation of
a final cease-and-desist order; or     (7)   material breach by Executive of any
provision of this Agreement.

  (ii)   Notwithstanding the foregoing, prior to a Change in Control,
Executive’s termination for Cause will not become effective unless the Chief
Executive Officer of the Employer has delivered to Executive a copy of a notice
of termination in accordance with Section 8(a) hereof. Following a Change in
Control, Executive shall not be deemed to have been terminated for Cause unless
and until there shall have been delivered to him a Notice of Termination which
shall include a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the disinterested members of the Board that Executive
was guilty of the conduct described above and specifying the particulars of such
conduct.

5



--------------------------------------------------------------------------------



 



     (e) Voluntary Termination by Executive. In addition to his other rights to
terminate his employment under this Agreement, Executive may voluntarily
terminate employment during the term of this Agreement upon at least sixty
(60) days prior written notice to the Board. Upon Executive’s voluntary
termination, he will receive only his compensation and vested rights and
benefits to the date of his termination. Following his voluntary termination of
employment under this Section 6(e), Executive will be subject to the
restrictions set forth in Sections 9(a) and 9(b) of this Agreement.
     (f) Termination Without Cause or With Good Reason.

  (i)   The Board may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than Cause (a termination “Without
Cause”), and Executive may, by written notice to the Board, terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”); provided,
however, that the Employer shall have thirty (30) days to cure the “Good Reason”
condition, but the Employer may waive its right to cure. Any termination of
Executive’s employment, other than Termination for Cause shall have no effect on
or prejudice the vested rights of Executive under the Employer’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans or other
employee benefit plans or programs, or compensation plans or programs in which
Executive was a participant.     (ii)   In the event of termination under this
Section 6(f), the Employer shall pay Executive, or in the event of Executive’s
subsequent death, Executive’s beneficiary or estate, as the case may be, as
severance pay, a cash lump sum payment equal to two (2) times the sum of (i) his
Base Salary and (ii) the average of the highest rate of bonus paid to Executive
during three (3) of the five (5) years prior to termination, subject to
applicable withholding taxes, plus (B) the value, as calculated by a recognized
firm customarily performing such valuation, of any stock options which as of the
date of termination have been granted to Executive, but are not exercisable by
Executive and the value of restricted stock awards which have been granted to
Executive, but in which Executive does not have a nonforfeitable or fully-vested
interest as of the date of termination. Such payment shall be payable within
thirty (30) calendar days following his termination.     (iii)   In addition,
the Bank will continue to provide to Executive, life insurance coverage and
non-taxable medical and dental insurance coverage substantially comparable (and
on substantially the same terms and conditions) to the coverage maintained by
Company or the Bank for Executive immediately prior to his termination. Such
life insurance coverage and non-taxable medical and dental insurance coverage
shall

6



--------------------------------------------------------------------------------



 



      cease upon the earlier of (i) the date which is two (2) years from the
date of termination, or (ii) with respect to each such coverage (e.g., life
insurance, medical and/or dental coverage), the date on which such coverage is
made available to the Executive through subsequent employment. The Executive’s
health care continuation rights available under the COBRA shall commence
following the termination of the coverage provided by this Section 6(f).    
(iv)   “Good Reason” exists if, without Executive’s express written consent, any
of the following occurs:

  (1)   a failure to elect or reelect or to appoint or reappoint Executive to
Executive Position;     (2)   a material change in Executive’s position to
become one of lesser responsibility, importance, or scope from the position and
attributes thereof described in Section 1 above;     (3)   a liquidation or
dissolution of the Company or the Bank other than liquidations or dissolutions
that are caused by reorganizations that do not affect the status of Executive;  
  (4)   a material reduction in Executive’s Base Salary or benefits required to
be provided hereunder (other than a reduction authorized under Section 4(a),
hereof or a reduction or elimination of Executive’s benefits under one or more
benefit plans maintained by the Bank as part of a good faith, overall reduction
or elimination of such plans or benefits applicable to all participants in a
manner that does not discriminate against Executive (except as such
discrimination may be necessary to comply with applicable law));     (5)   a
relocation of Executive’s principal place of employment by more than twenty-five
(25) miles from its location as of the date of this Agreement; or     (6)   a
material breach of this Agreement by the Employer.

     (g) Termination and Board Membership. To the extent Executive is a member
of the board of directors of the Company, the Bank or any of their affiliates on
the date of termination of employment with the Employer (other than a
termination due to Retirement), Executive will resign from all of the boards of
directors immediately following such termination of employment with the
Employer. Executive will be obligated to tender this resignation regardless of
the method or manner of termination (other than termination due to Retirement),
and such resignation will not be conditioned upon any event or payment.

7



--------------------------------------------------------------------------------



 



7. CHANGE IN CONTROL
     (a) Change in Control Defined. For purposes of this Agreement, a “Change in
Control” means any of the following events:

  (i)   Merger: The Company merges into, or consolidates with, another
corporation, or merges another corporation into the Company, and as a result
less than a majority of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held by persons who were
stockholders of the Company immediately before the merger or consolidation.    
(ii)   Acquisition of Significant Share Ownership: There is filed, or required
to be filed, a report on Schedule 13D or 13G another form or schedule (other
than Schedule 13G) required under Sections 13(d), 13(g) or 14(d) of the
Securities Exchange Act of 1934, which schedule discloses that the filing person
or persons acting in concert has, or have become, the beneficial owner of 25% or
more of a class of the Company’s voting securities.     (iii)   Change in Board
Composition: During any period of two consecutive years, individuals who
constitute the Company’s Board of Directors at the beginning of the two-year
period cease for any reason to constitute at least a majority of the Company’s
Board of Directors; provided, however, that for purposes of this clause, each
director who is first elected by the board (or first nominated by the board for
election by the stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period shall be
deemed to have also been a director at the beginning of such period; or     (iv)
  Sale of Assets: The Company sells to a third party all, or substantially all,
of its assets.

     (b) Change In Control Benefits. Upon the occurrence of a Change in Control
followed by the termination of Executive’s employment by the Employer Without
Cause, or Executive’s termination of employment With Good Reason, the Employer
shall pay Executive the following:

  (i)   a lump-sum cash payment equal to the greater of: (1) the Base Salary and
bonuses, in accordance with Sections 4(a) and 4(b), respectively, that would
have been paid to Executive had the Change in Control not occurred, plus the
value, as calculated by a recognized firm customarily performing such valuation,
of any stock options which as of the date of termination have been granted to
Executive, but are not exercisable by Executive and the value of restricted
stock awards which have been granted to Executive, but in which Executive does
not have a non-forfeitable or fully-vested interest as of the date of
termination and all benefits, including health insurance, in accordance with
Section 4(d) that

8



--------------------------------------------------------------------------------



 



      would have been provided to Executive for the remaining term of this
Agreement had the Change in Control not occurred; or (2) two (2) times
Executive’s “Average Annual Compensation” (as defined herein) for the five
(5) most recent taxable years that Executive has been employed by the Employer.
Such payment shall be payable within thirty (30) calendar days following his
termination. In determining Executive’s “Average Annual Compensation” annual
compensation shall include Base Salary and other taxable income earned by
Executive in connection with his employment with the Bank or Holding Company,
including but not limited to amounts related to the granting, vesting or
exercise of restricted stock awards and stock options, commissions, bonuses,
pension and/or profit sharing plan contributions or benefits (whether or not
taxable), severance payments, retirement payments, directors or committee fees
and fringe benefits paid or to be paid to Executive in any such year and payment
of any expense items without accountability or business purpose or that do not
meet the Internal Revenue Service requirements for deductibility by the Bank.  
  (ii)   In addition, the Bank will cause to be continued, at no cost to
Executive, life insurance coverage and non-taxable medical and dental insurance
coverage substantially comparable to the coverage maintained by the Bank for
Executive immediately prior to his termination; provided, however, such life
insurance coverage and non-taxable medical and dental insurance coverage shall
cease upon the earlier of (i) the date which is two (2) years from the date of
termination, (ii) with respect to each such coverage (e.g., life insurance,
medical and/or dental coverage), the date on which such coverage is made
available to the Executive through subsequent employment. The Executive’s health
care continuation rights available under COBRA shall commence following the
termination of the coverage provided by this Section 6(c)(ii).

     (c) Survival. The provisions of this Section 7 and Sections 9 through 20,
including the defined terms used in such sections, shall continue in effect
until the later of the expiration of this Agreement or one year following a
Change in Control.
8. NOTICE
     (a) Notice of Termination. A “notice of termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon as a basis for termination of Executive’s employment.
     (b) Date of Termination. “Date of termination” shall mean (i) if
Executive’s employment is terminated for Disability, thirty (30) days after a
notice of termination is given (provided that he shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period), (ii) if Executive terminates employment With Good Reason, thirty
(30) days after a notice of termination is given, or (iii) if Executive’s
employment is terminated for any other reason, the date specified in the notice
of termination.

9



--------------------------------------------------------------------------------



 



     (c) Good Faith Resolution. If the party receiving a notice of termination
desires to dispute or contest the basis or reasons for termination, the party
receiving the notice of termination must notify the other party within twenty
(20) days after receiving the notice of termination that such a dispute exists,
and shall pursue the resolution of such dispute in good faith and with
reasonable diligence pursuant to Section 17 of this Agreement. During the
pendency of any such dispute (other than following a termination for Cause), the
Employer shall pay Executive his full compensation in effect when the notice
giving rise to the dispute was given (including, but not limited to, Base
Salary) and continue him as a participant in all compensation, benefit and
insurance plans in which he was participating when the notice of dispute was
given, until the earlier to occur of (i) the expiration of the remaining term of
this Agreement had Executive’s termination hereunder not occurred, and
(ii) final resolution of the dispute in accordance with this Agreement. Amounts
paid under this Section are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement, except in the event that Employer prevails in the dispute, in
which case all amounts paid hereunder shall be offset against any other amount
due under this Agreement.
9. POST-TERMINATION OBLIGATIONS/NON-COMPETE
     (a) Non-Solicitation/Non-Compete. Executive hereby covenants and agrees
that, for a period of two (2) years following his termination of employment with
the Employer pursuant to which Executive is receiving severance benefits under
this Agreement (other than a termination of employment following a Change in
Control) or for one (1) year following termination for Cause or Executive’s
voluntary termination under Section 6(e) hereof, he shall not, without the
written consent of the Employer, either directly or indirectly:

  (i)   solicit, offer employment to, or take any other action intended (or that
a reasonable person acting in like circumstances would expect) to have the
effect of causing any officer or employee of the Employer, or any of its
respective subsidiaries or affiliates, to terminate his employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any business whatsoever that competes with the
business of the Employer, or any of their direct or indirect subsidiaries or
affiliates, that has headquarters or offices within twenty-five (25) miles of
any location(s) in which the Employer has business operations or has filed an
application for regulatory approval to establish an office;     (ii)   become an
officer, employee, consultant, director, independent contractor, agent, joint
venturer, partner or trustee of any savings bank, savings and loan association,
savings and loan holding company, credit union, bank or bank holding company,
insurance company or agency, any mortgage or loan broker or any other entity
that competes with the business of the Employer or any of their direct or
indirect subsidiaries or affiliates, that: (i) has a headquarters within
twenty-five (25) miles of any location(s) in which the Employer has business
operations or has filed an application for regulatory approval to establish an
office or (ii) has one or more offices,

10



--------------------------------------------------------------------------------



 



      but is not headquartered, within the Restricted Territory, but in the
latter case, only if Executive would be employed, conduct business or have other
responsibilities or duties within the Restricted Territory; or     (iii)  
solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Employer to terminate
an existing business or commercial relationship with the Employer.

     (b) Confidentiality. Executive recognizes and acknowledges that the
knowledge of the business activities, plans for business activities, and all
other proprietary information of the Employer, as it may exist from time to
time, are valuable, special and unique assets of the business of the Employer.
Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities or any
other similar proprietary information of the Employer to any person, firm,
corporation, or other entity for any reason or purpose whatsoever unless
expressly authorized by the Board or required by law. Notwithstanding the
foregoing, Executive may disclose any knowledge of banking, financial and/or
economic principles, concepts or ideas which are not solely and exclusively
derived from the business plans and activities of the Employer. Further,
Executive may disclose information regarding the business activities of the
Employer to any bank regulator having regulatory jurisdiction over the
activities of the Employer pursuant to a formal regulatory request. In the event
of a breach or threatened breach by Executive of the provisions of this Section,
the Employer will be entitled to an injunction restraining Executive from
disclosing, in whole or in part, the knowledge of the past, present, planned or
considered business activities of the Employer or any other similar proprietary
information, or from rendering any services to any person, firm, corporation, or
other entity to whom such knowledge, in whole or in part, has been disclosed or
is threatened to be disclosed. Nothing herein will be construed as prohibiting
the Employer from pursuing any other remedies available to the Employer for such
breach or threatened breach, including the recovery of damages from Executive.
     (c) Information/Cooperation. Executive shall, upon reasonable notice,
furnish such information and assistance to the Employer as may be reasonably
required by the Employer, in connection with any litigation in which it or any
of its subsidiaries or affiliates is, or may become, a party; provided, however,
that Executive shall not be required to provide information or assistance with
respect to any litigation between Executive and the Employer or any other
subsidiaries or affiliates.
     (d) Reliance. All payments and benefits to Executive under this Agreement
shall be subject to Executive’s compliance with this Section 9, to the extent
applicable. The parties hereto, recognizing that irreparable injury will result
to the Employer, its business and property in the event of Executive’s breach of
this Section 9, agree that, in the event of any such breach by Executive, the
Employer will be entitled, in addition to any other remedies and damages
available, to an injunction to restrain the violation hereof by Executive and
all persons acting for or with Executive. Executive represents and admits that
Executive’s experience and capabilities are such that Executive can obtain
employment in a business engaged in other lines of business than the Employer,
and that the enforcement of a remedy by way of injunction will not prevent

11



--------------------------------------------------------------------------------



 



Executive from earning a livelihood. Nothing herein will be construed as
prohibiting the Employer from pursuing any other remedies available to them for
such breach or threatened breach, including the recovery of damages from
Executive.
10. SOURCE OF PAYMENTS/RELEASE
     (a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Company or the Bank, as appropriate.
     (b) Notwithstanding any provision herein to the contrary, to the extent
that payments and benefits required by this Agreement are paid or received by
Executive from the Company, such compensation and benefits paid by the Company
will be subtracted from any amount due simultaneously to Executive from the Bank
under this Agreement. There is not intended to be a duplication of payments and
benefits under this Agreement. Payments required to be made to Executive
pursuant to this Agreement shall be allocated in proportion to the level of
activity and the time expended on such activities by Executive as determined by
the Company and the Bank.
     (c) Notwithstanding anything to the contrary in this Agreement, Executive
shall not be entitled to any payments or benefits under Section 6 of this
Agreement unless and until Executive executes an unconditional release of any
claims against the Employer and their affiliates, including their officers,
directors, successors and assigns, releasing said persons from any and all
claims, rights, demands, causes of action, suits, arbitrations or grievances
relating to the employment relationship other than claims for benefits under
tax-qualified plans or other benefit plans in which Executive is vested, claims
for benefits required by applicable law or claims with respect to obligations
set forth in this Agreement that survive the termination of this Agreement.
11. REQUIRED REGULATORY PROVISIONS
     (a) Notwithstanding anything herein contained to the contrary, any payments
to Executive by the Employer whether pursuant to this Agreement or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.
     (b) Notwithstanding anything else in this Agreement, Executive’s employment
shall not be deemed to have been terminated unless and until Executive has a
Separation from Service within the meaning of Code Section 409A. For purposes of
this Agreement, a “Separation from Service” shall have occurred if the Employer
and Executive reasonably anticipate that either no further services will be
performed by Executive after the date of the termination (whether as an employee
or as an independent contractor) or the level of further services performed will
not exceed 49% of the average level of bona fide services in the thirty-six
(36) months immediately preceding the termination. For all purposes hereunder,
the definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii).
12. NO ATTACHMENT
     Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge,

12



--------------------------------------------------------------------------------



 



or hypothecation, or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.
13. ENTIRE AGREEMENT; MODIFICATION AND WAIVER
     (a) This Agreement contains the entire agreement of the parties relating to
the subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, except that the parties acknowledge that this Agreement shall not affect
any of the rights and obligations of the parties under any agreement or plan
entered into with or by the Employer pursuant to which Executive may receive
compensation or benefits except as set forth in Section 6(d) hereof.
     (b) This Agreement may not be modified or amended except by an instrument
in writing signed by each of the parties hereto.
     (c) No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.
14. SEVERABILITY
      If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
15. HEADINGS FOR REFERENCE ONLY
      The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
16. GOVERNING LAW
      This Agreement shall be governed by the laws of the State of Delaware, but
only to the extent not superseded by federal law.
17. ARBITRATION
      Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by binding arbitration, as an alternative
to civil litigation and without any trial by jury to resolve such claims,
conducted by a single arbitrator who is certified by the American Arbitration
Association and is, mutually acceptable to the Employer and Executive, sitting
in a location selected by the Employer within fifty (50) miles from the main
office of the Employer,

13



--------------------------------------------------------------------------------



 



in accordance with the rules of the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
18. PAYMENT OF LEGAL FEES
     To the extent that such payment(s) may be made without triggering a penalty
under Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Employer, provided that (i) the dispute or
interpretation has been settled by Executive and the Employer or resolved in
Executive’s favor, (ii) Executive has provided prior written notice to the
Employer of his intention to retain counsel and the name of counsel, and
(iii) such reimbursement shall occur as soon as practicable but no later than
sixty (60) days after the end of the year in which the dispute is settled or
resolved in Executive’s favor.
19. INDEMNIFICATION
     (a) Indemnification. The Employer agrees to indemnify Executive (and his
heirs, executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
officer of the Employer or any other affiliates (whether or not he continues to
be a director or officer at the time of incurring any such expenses or
liabilities). Covered expenses and liabilities include, but are not limited to,
judgments, court costs, and attorneys’ fees, and the costs of reasonable
settlements approved by the Board, if the action is brought against Executive in
his capacity as an officer or director of the Employer. Indemnification for
expenses will not extend to matters related to Executive’s termination for
Cause. Notwithstanding anything in this Section 19 to the contrary, the Employer
will not be required to provide indemnification prohibited by applicable law or
regulation. The obligations of this Section 19 will survive the term of this
Agreement for a period of six (6) years.
     (b) Insurance. During the period for which the Employer must indemnify
Executive, the Employer will provide Executive with coverage under a directors’
and officers’ liability policy at the Employer’s expense, that is at least
equivalent to the coverage provided to directors and senior executives of the
Employer.
20. SUCCESSORS AND ASSIGNS
     The Employer shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Employer, expressly and
unconditionally to assume and agree to perform the Employer’s obligations under
this Agreement, in the same manner and to the same extent that the Employer
would be required to perform if no such succession or assignment had taken
place.

14



--------------------------------------------------------------------------------



 



SIGNATURES
     IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed
by its duly authorized officers, and Executive has signed this Agreement, on
this 20th day of November, 2008.

                  ATTEST:       LEGACY BANCORP, INC.    
 
               
/s/ Kimberly A. Mathews
 
      By:   /s/ J. Williar Dunlaevy
 
J. Williar Dunlaevy, Chairman & CEO    
 
               
 
                ATTEST:       LEGACY BANKS    
 
               
/s/ Kimberly A. Mathews
 
      By:   /s/ J. Williar Dunlaevy
 
J. Williar Dunlaevy, Chairman & CEO    
 
               
 
                WITNESS:       EXECUTIVE    
 
               
/s/ Kimberly A. Mathews
 
      By:   /s/ Steven F. Pierce
 
Steven F. Pierce    

15